Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 June 2022 has been entered.
 
Response to Arguments
Applicant’s arguments filed 20 June 2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Guey and Xu.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29, 31, 36, 39, 42, 44 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Guey et al. (US 2013/0128788) in view of Xu (US 2015/0215868) and Zeng et al. (US 2017/0318584). For dependent claims herein, the motivation to combine is the same as the parent claim unless otherwise noted.
Regarding claim 29, Guey discloses a method, comprising: configuring a user equipment in a low activity state (figs. 6-7, awareness state 1; paras. 59-62), wherein the user equipment enters the low activity state from an active state (figs. 6-7, awareness state 2; note: awareness state 2 is continuously active) in response to an instruction (fig. 14; para. 78, lines 11-17; note: triggering event specifies the alertness state or includes parameters to determine the alertness state) or in response to a pre-defined period of inactivity (para. 79, last line; note: absence of user activity), wherein the active state has a higher level of activity than the low activity state (figs. 6-7), wherein the user equipment enters a discontinuous reception sleep state with lower activity than the low activity state (fig. 7, sleep period of a DTX/DRX cycle; fig. 2B and para. 46; note: period when the transmitter and receiver are inactive); and while in the low activity state (figs. 6-7, alertness state 1), wherein the user equipment is configured to enter the discontinuous reception sleep state (fig. 7, sleep period of a DTX/DRX cycle), scheduling a discontinuous reception state at the user equipment (fig. 7, active period of DTX/DRX cycle - para. 46, first two sentences), during which the user equipment is configured to monitor for one or more messages intended for the user equipment (para. 46; note; active receiver; para. 95, especially last sentence; note; paging, control message, etc.), wherein the user equipment is reachable in the low activity state (figs. 6-7, alertness state 1) and is capable of data transmission and reception in the low activity state based on additionally being in the discontinuous reception state (fig. 7 and para. 46), wherein the discontinuous reception state (figs. 2B and 7; note; DRX cycle) comprises a discontinuous reception active state (figs. 2B and 7, DRX active portion of the cycle), which is a higher activity state than the discontinuous reception sleep state (figs. 2B and 7, DRX inactive portion of the cycle).
However, Guey fails to disclose in response to detecting at least one condition, while in the low activity state, wherein the condition comprises a time period during which a timer is running or the condition comprises a response window, wherein the user equipment is configured to enter the discontinuous reception sleep state following expiration of the timer or the stop of the response window, scheduling a discontinuous reception state at the user equipment. However, Xu discloses this feature (fig. 3 and para. 77; note: timer for entering sleep during a DRX cycle). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have in response to detecting at least one condition, while in the low activity state, wherein the condition comprises a time period during which a timer is running or the condition comprises a response window, wherein the user equipment is configured to enter the discontinuous reception sleep state following expiration of the timer or the stop of the response window, scheduling a discontinuous reception state at the user equipment in the invention of Guey. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, physically realizing timed communication operations (Xu, fig. 3 and para. 77; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Further, Guey in view of Xu fails to disclose configuring the user equipment in a low activity state to operate according to an uplink grant-free transmission scheme and is capable of data transmission and reception according to the grant-free uplink transmission scheme in the low activity state based on additionally being in the discontinuous reception state. Zeng discloses this feature (fig. 5, step 506; fig. 6, step 602; paras. 32, 43-45, 48 and 67; note: a UE operates according to a low activity state that comprises occasional grant-free UL transmissions and occasional sleep times). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure a user equipment in a low activity state to operate according to an uplink grant-free transmission scheme in the invention of Guey in view of Xu. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, reducing signaling and latency related to uplink transmissions (Zeng, para. 40, especially last two sentences; para. 43, especially third sentence; note: all UL data transmitted in a grant-free transmission using predefined resources; para. 45 and para. 50, especially third and fourth sentences; note: multiple grant-free transmissions; para. 32, penultimate sentence; para. 45; note: grant-free transmission for an amount of data within a threshold; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 42, these limitations are rejected on the same ground as claim 29 above. In addition, Guey discloses the apparatus comprises a processor and a memory including computer code (fig. 29; paras. 113 and 115) to perform the method of claim 29 above. 
Regarding claim 48, these limitations are rejected on the same ground as claim 29 above. In addition, Guey discloses a system (fig. 1) comprising a network node (item 12) and the apparatus (item 16) comprising a processor and a memory including computer code (fig. 29; paras. 113 and 115) to perform the method of claim 29 above. 
Regarding claims 31 and 44, Guey in view of Xu and Zeng teaches and makes obvious the method according to claim 29 and apparatus according to claim 42, wherein the at least one condition comprises the response window, the response window comprising a time frame during which a downlink message is expected in response to an uplink message sent by the user equipment according to the grant-free uplink transmission scheme (Zeng, fig. 5, step 506-510; fig. 6, steps 607 and 608; paras. 44, 48 and 50; grant-free UL transmission and response).  Examiner notes claims 31 and 44 represent alternative language such that a response window of the dependent claims is not required to be detected as part of the one condition (“...in response to detecting at least one condition…”). The dependent claim language does not require any action as related to the detecting one condition in the independent claims.
Regarding claim 36, Guey in view of Xu and Zeng teaches and makes obvious the method as set forth in claim 29, wherein the monitoring for one or more messages comprises monitoring for one or more of: a response to an uplink message sent by the user equipment according to the grant-free uplink transmission scheme (Zeng, fig. 5, step 506-510; fig. 6, steps 607 and 608; paras. 44, 48 and 50; grant-free UL transmission and response).
Regarding claim 39, Guey in view of Xu and Zeng teaches and makes obvious the method as set forth claim 29, wherein the low activity state comprises an inactive or idle state (Guey, figs. 6-7; inactive portions of the DRX/DTX cycles).

Claims 30, 33, 34, 37, 43 and 46-47 are rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Xu and Zeng as applied to claim 29 or 42 above, and further in view of Xu et al. (US 2013/0308465).
Regarding claims 30 and 43, Guey in view of Xu and Zeng discloses paging (Guey, para. 79, last sentences) but fails to disclose the method according to claim 29 and apparatus according to claim 42, wherein the at least one condition comprises a paging occasion in a paging cycle. However, Xu ‘465 discloses transitioning from standby to active to receive a paging message on a PDCCH (paras. 58 and 60, paging message reception during DRX period; figs. 5-6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the at least one condition comprise a paging occasion in a paging cycle in the invention of Guey in view of Xu and Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, receiving periodic paging messages as related to successful downlink communication (Xu ‘465, paras. 58 and 60, and figs. 5-6; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). Examiner notes claims 30 and 43 represent alternative language such that a paging occasion of the dependent claim is not required to be detected as part of the one condition (“...in response to detecting at least one condition…”). The dependent claim language does not require any action as related to the detecting one condition in the independent claims.
Regarding claims 33 and 46, Guey in view of Xu and Zeng fails to disclose the method according to claim 29 and apparatus of claim 42, wherein the timer comprises a discontinuous reception inactivity timer or a discontinuous reception retransmission timer. However, Xu ‘465 discloses these timers (fig. 5, DRX inactivity timer, DRX cycle timers, ON duration timer, para. 58; figs. 6-7; HARQ-DRX cycle timer; para. 61-62). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the timer comprises a discontinuous reception inactivity timer or a discontinuous reception retransmission timer in the invention of Guey in view of Xu and Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing timing for periods within DRX and communication cycles (Xu ‘465, fig. 5-7; para. 58 and 61-62; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results). 
Regarding claims 34 and 47, Guey in view of Xu and Zeng fails to disclose the method according to claim 29 and apparatus according to claim 42, wherein the user equipment (apparatus) is configured to restart the timer in response to determining that there is a message intended for the user equipment (apparatus). However, Xu ‘465 discloses this feature (para. 58, fourth sentence; figs. 5-6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to configure to restart the timer in response to determining that there is a message intended for the user equipment (apparatus) in the invention of Guey in view of Xu and Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing proper timing for periods within DRX and communication cycles (Xu ‘465, fig. 5-6 and para. 58; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 37, Guey in view of Xu and Zeng fails to disclose the method as set forth in claim 29, wherein the monitoring for one or more messages comprises monitoring a physical downlink control channel. However, Xu ‘465 discloses PDCCH reception with DRX (paras. 58 and figs. 5-6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the monitoring for one or more messages comprises monitoring a physical downlink control channel in the invention of Guey in view of Xu and Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing reception of common control channels when using DRX for power saving (Xu ‘465, fig. 5-6 and para. 58; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Xu, Zeng and Xu ‘465 as applied to claim 37 above, and further in view of Gao (US 2010/0128646).
Guey in view of Xu, Zeng and Xu ‘465 fails to disclose or make obvious the method as set forth in claim 37, wherein the monitoring the physical downlink control channel comprises monitoring for a random access radio network temporary identifier (RA-RNTI) if the one or more messages is group based, or monitoring for a cell radio network temporary (C-RNTI) identifier if the one or more messages is user equipment specific, or monitoring for a paging radio network temporary identifier (P- RNTI) in order to check for the presence of a paging message.  However, Gao discloses monitoring a physical downlink control channel by monitoring for a paging radio network temporary identifier (P- RNTI) in order to check for the presence of a paging message (para. 80, second and third sentences; para. 81, first sentence; para. 87, first sentence; fig. 6). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have monitoring the physical downlink control channel comprise monitoring for a random access radio network temporary identifier (RA-RNTI) if the one or more messages is group based, or monitoring for a cell radio network temporary (C-RNTI) identifier if the one or more messages is user equipment specific, or monitoring for a paging radio network temporary identifier (P- RNTI) in order to check for the presence of a paging message in the invention of Guey in view of Xu, Zeng and Xu ‘465. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, allowing a UE to determine whether or not data is destined for the UE (Gao, paras. 80-81 and 87; fig. 6; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

 Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Xu and Zeng as applied to claim 29 above, and further in view of Kim et al. (US 2016/0262118).
Guey in view of Xu and Zeng fails to disclose the method as set forth in claim 29, wherein the user equipment is operating in a fifth generation or new radio network.  However, Kim discloses a UE in a fifth generation network (para. 5) for transmitting according to DRX operations (paras. 327 and 329). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the user equipment operating in a fifth generation or new radio network in the invention of Guey in view Xu and Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, accommodating a standardized or specific network system (Kim, paras. 5 and 7; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

 Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Guey in view of Xu and Zeng as applied to claim 29 above, and further in view of Kazmi (US 2011/0211466).
Guey in view of Xu and Zeng discloses an instruction for decreasing the alertness state of a device and an instruction from a radio access network node (Guey, figs. 6-7 and para. 78) but fails to teach and makes obvious the method as set forth in claim 29, wherein the instruction (to reduce the activity level) is from a radio access network node. However, Kazmi discloses an instruction from a network node to change a DRX cycle (fig. 3 and paras.47-49; note: adjusting the DRX cycle (activity levels) based on battery levels). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the instruction from a radio access network node in the invention of Guey in view of Xu and Zeng. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing an appropriate level of communication activity based on battery level as is known in the art (Guey, figs. 6-7 and para. 78; Kazmi, fig. 3 and paras. 47-49; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin C. Harper/
								Primary Examiner, Art Unit 2462